RESOLUCIÓN
En consideración a la importancia del ejercicio de la pro-fesión notarial y su impacto en la profesión legal y en la ciudadanía en general, se determina la conveniencia de auscultar dicho ejercicio a lo largo de las diferentes regio-nes notariales de nuestro país. A tales fines, se crea una Comisión Especial para el Estudio y Evaluación de la Fun-ción Notarial en Puerto Rico a través de las trece regiones notariales existentes, con el propósito de recomendar cua-lesquiera cambios que se entiendan necesarios a la legisla-ción y reglamentación, en específico, a la Ley Notarial y su Reglamento, y a otras leyes relacionadas.
Por lo anterior, se crea esta Comisión compuesta por el Presidente del Consejo Notarial del Colegio de Abogados de Puerto Rico, Ledo. Luis E. Colón Ramery; el Presidente de la Asociación de Notarios de Puerto Rico, Ledo. Dennis D. Martínez Colón; la Directora de la Oficina de Inspección de Notarías, Leda. Carmen H. Carlos; la Prof. Cándida Rosa Urrutia; el Ledo. Francisco Vázquez Santoni; el Ledo. José M. Biaggi Junquera; el Ledo. Luis Mojica Sandoz; la Leda. Gloria Oppenheimer, Registradora de la Propiedad; la Leda. Lorraine Riefkhol, Registradora de la Propiedad; el Ledo. Rafael Doitteau Cruz; el Ledo. Enrique Godinez Morales; la Leda. María Luisa B. Fuster, y la Leda. Helga L. Pérez Ríos.
Los miembros de esta Comisión deberán realizar una investigación exhaustiva sobre cómo varían las prácticas notariales en las distintas regiones y rendir un informe que integre hallazgos y recomendaciones para hacer efec-tivos los propósitos de la prestación eficiente de los servi-*785dos notariales y el poder inherente de este Tribunal para regular el notariado.
La Comisión estará adscrita al Secretariado de la Con-ferencia Judicial y Notarial de Puerto Rico, y queda facul-tada por la presente para determinar su organización, pro-cedimiento y funcionamiento interno, con el fin de cumplir con el propósito de su creación.
Esta Resolución tendrá vigencia inmediata.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rivera Pérez no intervino.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo